Case: 1:16-cv-08303 Document #: 213-2 Filed: 10/18/18 Page 1 of 6 PageID #:2863




                             Exhibit G
                    Resident List
                    Pod Logbook
                  Center Shift Report
                    Case: 1:16-cv-08303 Document #: 213-2 Filed: 10/18/18 Page 2 of 6 PageID #:2863
                                                   cc§1KIVI Tniitg\i'friY°3i95
LAST NAME    FIRST NAME   STATUS    FILE #        D.O.B          HOUSING              SCHEDULE EVENT          EVENT DATE              EVENT LOCATION
                          RUR      DC230016    7/10/1997 0:00 THREE-E-3          Medical Appointment          6/11/2015 8:00 Fantus Clinic
                          RUR      DC230106     5/3/2001 0:00 THREE-G-8          Court Date                    6/5/2015 9:00 Del. Cal. 63
                          RUR      DC230106     5/3/2001 0:00 THREE-G-8          Transfer to Full Service     6/6/2015 11:00 NULL
                          RUR      DC230106     5/3/2001 0:00 THREE-G-8          Court Date                   6/23/2015 8:00 Del. Cal. 63
                          Crim     DC226859     7/6/1997 0:00 FOUR-A-16          Criminal Court Hearing       6/17/2015 8:00 Room 700(26th)
                          Juv      DC230378     5/1/1998 0:00 THREE-K-2          Court Date                   6/17/2015 9:00 Del. Cal. 52
                          2Juv     DC230372    1/13/2000 0:00 FOUR-C-14          Court Date                   6/17/2015 9:00 Del. Cal. 56
                          2Juv     DC230372    1/13/2000 0:00 FOUR-C-14          Rel on Request Court Date    6/24/2015 8:00 Del. Cal. 56
                          Juv      DC230378     5/1/1998 0:00 THREE-K-2          Rel on Request Court Date    6/24/2015 8:00 Del. Cal. 52
                          2Juv     DC230372    1/13/2000 0:00 FOUR-C-14          Court Date                   6/26/2015 8:00 Del. Cal. 56
                          2Juv     DC230372    1/13/2000 0:00 FOUR-C-14          Transfer to Full Service    6/29/2015 11:00 NULL
                          Juv      DC229862     7/3/2000 0:00 FOUR-K-10          Court Date                   6/17/2015 8:00 Del. Cal. 63
                          Juv      DC229862     7/3/2000 0:00 FOUR-K-10          Court Date                   6/25/2015 8:00 Del. Cal. 63
                          DOCT     DC229427     8/9/1999 0:00 THREE-H-3          Court Date                   6/11/20159:00 To Be Announced
                          DOCT     DC229427     8/9/1999 0:00 THREE-H-3          Transfer to Full Service    6/15/2015 11:00 NULL
                          DUCT     DC219675    8/19/1997 0:00 FIVE-C-17          Transfer to Full Service     6/1/2015 11:00 NULL
                          DOCT     DC219675    8/19/1997 0:00 FIVE-C-17          Court Date                   6/17/2015 8:00 Del. Cal. 52
                          DOCT     DC219675    8/19/1997 0:00 FIVE-C-17          Court Date                   6/22/2015 8:00 Del. Cal. 52
                          DOCT     DC223667    2/27/1999 0:00 FOUR-H-2           Court Date                    6/3/2015 9:00 To Be Announced
                          DOCT     DC223667    2/27/1999 0:00 FOUR-H-2           Transfer to Full Service     6/4/2015 11:00 NULL
                          DOCT     DC223667    2/27/1999 0:00 FOUR-H-2           Court Date                   6/24/2015 8:00 Del. Cal. 60
                          DOCT     DC223667    2/27/1999 0:00 FOUR-H-2           Court Date                   6/25/2015 8:00 Del. Cal. 60
                          Juv      DC229760     9/7/1997 0:00 FIVE-D-2           Transfer to Full Service    6/15/2015 11:00 NULL
                          DOCT     DC228905    3/23/2000 0:00 FOUR-F-10          Court Date                   6/16/2015 8:00 Del. Cal. 55
                          RUR      DC230396     2/2/1999 0:00 THREE-K-10         Court Date                   6/22/2015 9:00 To Be Announced
                          RUR      DC230396     2/2/1999 0:00 THREE-K-10         Transfer to Full Service    6/23/2015 11:00 NULL
                          RUR      DC230396     2/2/1999 0:00 THREE-K-10         Rel on Request Court Date    6/29/2015 8:00 Del. Cal 57
                          Crim     DC228041     9/3/1997 0:00 THREE-K-14         Criminal Court Hearing       6/18/2015 8:00 Room 404(26th)
                          DOCT     DC228394   11/25/1997 0:00 FOUR-E-10          Scheduled Release            6/11/2015 8:00 Del. Cal. 55
                          DOCT     DC228394   11/25/1997 0:00 FOUR-E-10          Court Date                   6/18/2015 8:00 Del. Cal. 55
                          CrDT     DC230363    8/26/1998 0:00 FOUR-J-3           Criminal Court Hearing       6/14/2015 8:00 Room 101(26th)
                          CrDT     DC230363    8/26/ 1998 0:00 FOUR-J-3          Criminal Court Hearing       6/15/2015 9:00 Branch 66(26th)
                          CrDT     DC230363    8/26/1998 0:00 FOUR-J-3           Transfer to Full Service    6/20/2015 11:00 NULL
                          DOCT     DC224559      3/4/1997 0:00 FIVE-C-4          Transfer to Full Service     6/6/2015 11:00 NULL
                          DOLT     DC224559      3/4/1997 0:00 FIVE-C-4          Court Date                   6/17/2015 9:00 Del. Cal 57
                          Juv      DC230011      7/2/1999 0:00 FOUR-G-12         Transfer to Full Service    6/11/2015 11:00 NULL
      Q.B.                Juv      DC230011     7/2/1999 0:00 FOUR-G-12          Court Date                   6/24/2015 9:00 Del. Cal 57
                          DOCT     DC229624   10/21/1999 0:00 FOUR-F-6           Transfer to Full Service    6/19/2015 11:00 NULL
                          RUR      DC229424    3/27/1999 0:00 THREE-G-OVR1       Court Date                   6/19/2015 9:00 Del. Cal 76 Markham
                          RUR      DC229424    3/27/1999 0:00 THREE-G-OVR1       Transfer to Full Service    6/20/2015 11:00 NULL
                          JuDH     DC226550   12/26/1997 0:00 FOUR-H-9           Court Date                   6/12/2015 9:00 To Be Announced
                          JuDH     DC226550   12/26/1997 0:00 FOUR-H-9           Transfer to Full Service    6/13/2015 11:00 NULL



                                                                             1
Case: 1:16-cv-08303 Document #: 213-2 Filed: 10/18/18 Page 3 of 6 PageID #:2863
Case: 1:16-cv-08303 Document #: 213-2 Filed: 10/18/18 Page 4 of 6 PageID #:2863
Case: 1:16-cv-08303 Document #: 213-2 Filed: 10/18/18 Page 5 of 6 PageID #:2863
Case: 1:16-cv-08303 Document #: 213-2 Filed: 10/18/18 Page 6 of 6 PageID #:2863
